PER CURIAM.
In the latest of his many appellate filings in his 1996 case, Phillip A. Goolsby has filed a habeas petition, raising an issue of speedy trial, first claimed by him in a habeas petition 12 years, and many pleadings, ago. His issue is successive, as well as untimely and without merit — as shown by the fact that, two years later, he litigated the matter all the way up to the United States Supreme Court. Goolsby v. State, 860 So.2d 991 (Fla. 5th DCA 2003), cert. denied, 542 U.S. 925, 124 S.Ct. 2887, 159 L.Ed.2d 785 (2004), review dismissed, 898 So.2d 937 (Fla.2005).
We conclude that Goolsby has provided no valid reason to be allowed continued pro se access to this Court. We hold that he is abusing the judicial process by the continued filing of frivolous pleadings, and that he should be barred from further pro se filings in Osceola County Circuit Court Case No. 96-CF-91-A. See Isley v. State, 652 So.2d 409, 411 (Fla. 5th DCA 1995) (“Enough is enough.”). See also Hastings v. State, 79 So.3d 739, 742 (Fla.2011); Steele v. State, 14 So.3d 221, 223 (Fla.2009); Hutchinson v. State, 979 So.2d 377, 378 (Fla. 4th DCA 2008); Britt v. State, 931 So.2d 209, 210 (Fla. 5th DCA 2006).
The Clerk of this Court is directed not to accept any further pro se filings concerning this case from Phillip A. Goolsby, and any further pleadings will be summarily rejected by the Clerk unless filed by a member in good standing of The Florida Bar. The Clerk of this Court is therefore directed to forward a certified copy of this opinion to Goolsby and the appropriate institution for consideration of available disciplinary procedures. See §§ 944.279(1), 944.28(2)(a), Fla. Stat. (2013). Rehearing "will not be entertained.
Future pro se filings PROHIBITED; Certified Opinion FORWARDED to Gools-by and the Department of Corrections.
TORPY, C.J., PALMER and EVANDER, JJ., concur.